Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed.
This action is responsive to the Amendment filed on 8/31/2021.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
(i)	The independent claims are allowable because the prior arts made of record do not teach determining an object type of … object … comprises a digital image object or a text object formatted for display on a web page…selecting a set of attributes s of the object type… wherein each attribute of the set s is a visual attribute,…generating an original key-value mapping for the object, wherein the set of attributes is used to associate with the object a key-value mapping, wherein the key-value mapping comprises, for each attribute of the set s, a key-value of the mapping, where the name of the attribute is the mapping key and the original value of the attribute is the mapping value; generating a key-value mapping for the object after the first set of changes; generating a key-value mapping for the object after the second set of changes; computing a merged attribute value VM for each attribute in the set of attributes of the object type by: letting Vo, VA, and VB denote the original value of the attribute of the object, the value of the attribute of the object after the first set of changes, and the value of the attribute of the object after the second set of changes, respectively, setting VM to be Vo if VA equals Vo and VB equals Vo, setting VM to be VB if VA equals Vo and VB does not equal Vo, setting VM to be VA if VA does not equal Vo and VB equals Vo or VA, and choosing VM using the fallback strategy selected for the attribute, if neither VA nor VB are equal to Vo, and VA and VB are not equal to each other.
An updated search revealed prior art that teaches  generating an original key-value mapping for the object, wherein the set of visual attributes is used to associate with the object a key-value mapping, wherein the key-value mapping comprises, for each attribute of the set s, a key-value of the mapping, where the name of the attribute is the mapping key and the original value of the attribute is the mapping value; generating a key-value mapping for the object after the first set of changes; generating a key-value mapping for the object after the second set of changes; computing a merged attribute value VM for each attribute in the set of attributes of the object type by: letting Vo, VA, and VB denote the original value of the attribute of the object, the value of the attribute of the object after the first set of changes, and the value of the attribute of the object after the second set of changes, respectively, setting VM to be Vo if VA equals Vo and VB equals Vo, setting VM to be VA if VA equals VA and VB equals VA,  and choosing VM using the fallback strategy selected for the attribute.
However the updated search did not reveal any other prior art teaching determining an object type of … object … comprises a digital image object or a text object formatted for display on a web page…selecting a set of attributes s of the object type… wherein each attribute of the set s is a visual attribute,…generating an original key-value mapping for the object, wherein the set of attributes is used to associate with the object a key-value mapping, wherein the key-value mapping comprises, for each attribute of the set s, a key-value of the mapping, where the name of the attribute is the mapping key and the original value of the attribute is the mapping value; generating a key-value mapping for the object after the first set of changes; generating a key-value mapping for the object after the second set of changes; computing a merged attribute value VM for each attribute in the set of attributes of the object type by: letting Vo, VA, and VB denote the original value of the attribute of the object, the value of the attribute of the object after the first set of changes, and the value of the attribute of the object after the second set of changes, respectively, setting VM to be Vo if VA equals Vo and VB equals Vo, setting VM to be VB if VA equals Vo and VB does not equal Vo, setting VM to be VA if VA does not equal Vo and VB equals Vo or VA, and choosing VM using the fallback strategy selected for the attribute, if neither VA nor VB are equal to Vo, and VA and VB are not equal to each other.
(ii)	The dependent claims being definite, further limiting and fully enabled by the specification are also allowed. 
(iii)	The claimed limitations are novel and non-obvious over the prior art of record.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Richard Peters (Reg. No. 61,441) on 12/10/2021.
	The application has been amended as follows:

Amendments to the Claims:

Replace the entire claim 1 with the following:

providing an object of a web page document, wherein the object comprises a digital image object or a text object formatted for display on a web page; 
determining an object type of the object of the web page document, wherein the web page document is coded in a markup language; 
selecting a set of attributes s of the object type that are to be taken into account during a merging operation involving a plurality of changes to the object, wherein each attribute of the set s is a visual attribute,
for each attribute of the set s, determining an original value of the attribute in the document,
receiving a plurality of changes to the object, wherein the plurality of changes comprises a first set of changes and a second set of changes to the original values, 
selecting for each attribute in the set of s, a fallback strategy for merging changes to a value of that attribute; 
generating an original key-value mapping for the object, wherein the set of attributes is used to associate with the object a key-value mapping, wherein the key-value mapping comprises, for each attribute of the set s, a key-value of the mapping, where the name of the attribute is the mapping key and the original value of the attribute is the mapping value; 
generating a key-value mapping for the object after the first set of changes; 
generating a key-value mapping for the object after the second set of changes; 
computing a merged attribute value VM for each attribute in the set of attributes of the object type by: 
letting Vo, VA, and VB denote the original value of the attribute of the object, the value of the attribute of the object after the first set of changes, and the 
setting VM to be Vo if VA equals Vo and VB equals Vo,
setting VM to be VB if VA equals Vo and VB does not equal Vo, 
setting VM to be VA if VA does not equal Vo and VB equals Vo or VA, and 
choosing VM using the fallback strategy selected for the attribute, if neither VA nor VB are equal to Vo, and VA and VB are not equal to each other; 
constructing a merged version of the object that incorporates the plurality of changes to the object by: 
combining the merged attribute Values for each attribute in the set of attributes, using the attribute names as the keys to construct a merged key-value mapping of attributes, and
updating the document based on the merged key-value mapping of attributes.  

Replace the entire claim 13 with the following:
13. (Currently Amended) A computerized system useful for automatically implementing online merging changes to a web page document, comprising: 
a processor; 
a memory containing instructions when executed on the processor causes the processor to perform operations that: 
provide an object of a web page document, wherein the object comprises a digital image object or a text object formatted for display on a web page; 
determine an object type of the object of the web page document, wherein the web page document is coded in a markup language; 

for each attribute of the set s, determining an original value of the attribute in the document,
receive a plurality of changes to the object, wherein the plurality of changes comprises a first set of changes and a second set of changes to the original values,; 
select for each attribute in the set of s, a fallback strategy for merging changes to a value of that attribute; 
generate an original key-value mapping for the object, wherein the set of attributes is used to associate with the object a key-value mapping, wherein the key-value mapping comprises, for each attribute of the set s, a key-value of the mapping, where the name of the attribute is the mapping key and the original value of the attribute is the mapping value; 
generate a key-value mapping for the object after the first set of changes; 
generate a key-value mapping for the object after the second set of changes; 
compute a merged attribute value VM for each attribute in the set of attributes of the object type by performing operations that:
let Vo, VA and VB denote the original value of the attribute of the object, the value of the attribute of the object after the first set of changes, and the value of the attribute of the object after the second set of changes, respectively, 
set VM to be Vo if VA equals Vo and VB equals Vo, 
set VM to be VB if VA equals Vo and VB does not equal Vo,
M to be VA if VA does not equal Vo and VB equals Vo or VA, and 
choose VM using the fallback strategy selected for the attribute if neither VA nor VB are equal to Vo, and VA and VB are not equal to each other;
construct a merged version of the object that incorporates the plurality of changes to the object by performing operations that: 
combine the merged attribute values for each attribute in the set of attributes, 
update the document based on the merged key-value mapping of attributes.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Yamat (US 20160034433 A1) teaches applying rules to resolve conflict between graphical changes to document objects, cited in PTO-892 form dated 3/31/2021.
Bailor (US 20090150394 A1) teaches resolving conflict between graphical changes to document objects, cited in PTO-892 form dated 3/31/2021.
Tchaitchian (US 20060224607 A1) teaches resolving conflicts style attributes between properties associated with document objects.
Strathearn (US 20100318922 A1) teaches asking for user resolution for conflict between graphical changes to document objects.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178